Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 1 of 13 PageID 441




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                               CASE NO. 3:19-CV-00640-TJC-JRK

NANCY HARVEY, on behalf of herself
and all others similarly situated,

         Plaintiff,

v.

THE HAMMEL & KAPLAN COMPANY
LLC d/b/a HOSPITAL LIEN STRATEGIES,

         Defendant.
                                               /

         JOINT RESPONSE TO THIS COURT’S ORDER OF SEPTEMBER 25, 2020

         By Order dated September 25, 2020 [D.E. 43], this Court asked the Parties to address

whether the Eleventh Circuit’s decision in Johnson v. NPAS Solutions, LLC, No. 18-12344, 2020

WL 5553312 (11th Cir. Sept. 17, 2020) has any effect on the proposed Settlement before this

Court.

         For the reasons set forth below, Plaintiff believes that the decision does not preclude

approval of the modest Service Award set forth in the Settlement Agreement for various reasons,

including: (1) Johnson is distinguishable because this is not a common fund case; (2) Johnson’s

analysis is fundamentally flawed; (3) Plaintiff’s individual damages justify her award; and (4)

Johnson is not binding because the mandate has not issued.

         Other than to agree that this is not a common fund case, Defendant takes no position on the

applicability of Johnson or its analysis to the facts of this case, or to the other arguments made by

Plaintiff below.




                                                   1
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 2 of 13 PageID 442




I.     Johnson Is Distinguishable

       It appears that this Court is concerned that even if Johnson is not technically binding, the

Supreme Court cases it relies on still would be. As a result, Plaintiff will address her interpretation

of those cases and the analysis set forth in Johnson.

       The Johnson analysis does not apply to this case because (1) this is not a common fund

case; (2) the Service Award is not opposed; and (3) the payment is fair and reasonable in light of

her damages.

        A.     Not A Common Fund

       The first reason that Johnson’s prohibition on incentive awards in common fund class

actions is not applicable to this case is that Plaintiff’s award is not being made from a common

fund. Johnson’s entire analysis of service awards is premised by circumstances in which the award

is to be deducted from a common fund created through the litigation.

       Citing what it called the “rule of Greenough” the Johnson Court starts its analysis of

Greenough by recognizing that the “special master recommended that Vose be granted an award

from the fund.” 2020 WL 5553312, at * 8. The Greenough case itself begins with an analysis of

the different types of suits which allow charges to be made against a fund:

               The same rule is applied to creditors' suits, where a fund has been
               realized by the diligence of the plaintiff. In England, where specialty
               creditors have a preference, a simple contract creditor who recovers
               a fund for the general benefit is allowed his costs, as between party
               and party, out of the fund in preference to all other claims; and the
               balance of his costs, as between solicitor and client, are to be paid
               either out of the fund or pro rata by all the creditors who partake of
               the benefit of the suit.

Internal Imp. Fund Trustees v. Greenough, 105 U.S. 527, 533, 1881 WL 19795, at *5 (1881)

(emphasis added). The Court goes on to reference several other circumstances where expenditures




                                                   2
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 3 of 13 PageID 443




are made from a common fund. Id. at 534 (talking of payment from common funds in bankruptcy

cases); Id. at 535 (citing $5000 in counsel fees paid “out of the proceeds of a railroad mortgage.”).

       The Court goes on to explain that in railroad trust litigation, like that at issue in both

Greenough and Pettus, certain amounts are regularly paid from the fund being protected:

               In the vast amount of litigation which has arisen in this country upon
               railroad mortgages, where various parties have intervened for the
               protection of their rights, and the fund has been subjected to the
               control of the court and placed in the hands of receivers or trustees,
               it has been the common practice, as well in the courts of the United
               States as in those of the States, to make fair and just allowances for
               expenses and counsel fees to the trustees, or other parties, promoting
               the litigation and securing the due application of the property to the
               trusts and charges to which it was subject. Sometimes, no doubt,
               these allowances have been excessive, and perhaps illegal; and we
               would be very far from expressing our approval of such large
               allowances to trustees, receivers, and counsel as have sometimes
               been made, and which have justly excited severe criticism.

               Still, a just respect for the eminent judges under whose direction
               many of these cases have been administered would lead to the
               conclusion that allowances of this kind, if made with moderation
               and a jealous regard to the rights of those who are interested in the
               fund, are not only admissible, but agreeable to the principles of
               equity and justice.

Greenough, 105 U.S. at 536–37, 1881 WL 19795, at *6–7 (emphasis added).

       Citing Pettus, the Johnson Court again limits its ruling to common fund type cases:

               But as relevant to our analysis of incentive awards, Pettus is
               significant principally as a reiteration of the dichotomy drawn
               in Greenough: While a class representative's claim for “the expenses
               incurred in carrying on the suit and reclaiming the property subject
               to the trust” is proper, his “claim to be compensated, out of the fund
               or property recovered, for his personal services and private
               expenses” is “unsupported by reason or authority.” Pettus, 113 U.S.
               at 122, 5 S.Ct. 387.




                                                  3
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 4 of 13 PageID 444




Id. at *9. (emphasis added). Footnote 8 of Johnson even explicitly states that “[o]ther circuits have

recognized the continuing vitality of Greenough as prohibiting awards for ‘private’ and ‘personal’

expenses in common-fund cases….” Id. at *9 (emphasis added).

        Accordingly, the holdings of Greenough, Pettus and Johnson, are all expressly limited to

cases where the plaintiff was seeking award from the court from a common fund, and over the

objection of the opposing party. Because this case does not involve a common fund, there is no

application of these facts to the case at bar.

        Instead of a common fund divided among class members, each class member in this case

is to receive a settlement payment equal to 55% of the amount they paid to Defendant over and

above the amount of their hospital bill. The parties also negotiated a separate amount for attorney

fees based upon lodestar and a separate amount ($1,500) to be paid to Plaintiff Harvey. These

amounts are to be paid separately and not from the amounts to the remaining class members. This

is not a common fund class action in which a lump sum is provided by the defendant and from that

lump sum, class benefits, attorney fees and a service award are deducted. As a result, Johnson and

the cases cited therein are inapplicable to this case.

        B.      The “Funds” At Issue Are Different

    Furthermore, the type of common “funds” at issue in both Greenough and Pettus involved real

estate trusts that existed as separate legal entities prior to the litigation and would exist after the

litigation concluded. Unlike settlement funds created entirely by the litigation, these railroad trusts

were operated by trustees who allegedly abused their powers by mishandling the assets of the trust.

The plaintiff’s lawsuit may have saved the trust fund, but it did not create the fund itself. This

distinction is important. For example, the trust at issue in Pettus included “road beds, depots, side

tracks, turnouts, trestles and bridges” owned and used by the railroad defendant to run the daily



                                                   4
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 5 of 13 PageID 445




operations of the railroad. Pettus, 5 S.Ct. 387, 387, 113 U.S. 116, 117 (1885). To make a charge

against a pre-existing trust estate by Vose would reduce the value of the trust to the detriment of

the other shareholders.    Such cases were much more akin to a derivative suit brought by

stockholders than to a class action alleging damages. As a result, there is an inherent conflict

between Vose and the other shareholders of the trust that is obviously distinguishable from

“common funds” created for the payment of damages in statutory and common law class actions.

In a modern-day class action settlement fund, that fund was created entirely through the litigation,

did not exist previously, and was created for the sole and exclusive purpose of compensating

plaintiff and other class members. The railroad trusts at issue in both Supreme Court cases existed

separate and apart from the litigation and were used for the purpose of operating the railroad

business. Treating these two distinct types of funds the same is a fundamental flaw in Johnson’s

analysis.

       C. The Amount at Issue Is Distinguishable

   The excessiveness of the “salary” at issue in Greenough must also be considered in light of

the Supreme Court’s caution:

               It would present too great a temptation to parties to intermeddle in
               the management of valuable property or funds in which they have
               only the interest of creditors, and that perhaps only to a small
               amount, if they could calculate upon the allowance of a salary for
               their time and of having all their private expenses paid. Such an
               allowance has neither reason nor authority for its support.

Greenough, 105 U.S. at 536–37, 1881 WL 19795, at *7.

       The use of the word “salary” was not an understatement. Vose sought to be paid a full

year’s worth of salary for working on the case, which is a far, far cry from the modest amount at

issue here. Adjusted for inflation, the $2,500 per year amount sought by Vose, and awarded by




                                                 5
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 6 of 13 PageID 446




the trial court, is equal to $63,705.39 when adjusted for inflation. 1 Vose was awarded the same

amount for 10 years for a total value equal to $637,053.90. Certainly, asking for an award for

working full time on a case, as Vose did in Greenough, is a distinguishable from the meager $1,500

sought by Plaintiff Harvey. She is not seeking a “salary” as Vose did. Instead, she is only seeking

minor compensation for dismissing her claims and for the work she performed on behalf of the

class – an amount that she negotiated based upon the value of her individual case. This case is

also distinguishable for this reason and the Greenough rule should not be applied to the facts at

bar.

II.    THE FOUNDATION OF JOHNSON IS FUNDAMENTALLY FLAWED

       Should this Court disagree that the Supreme Court precedent relied on in Johnson is

distinguishable, or that the holding is not limited to common fund cases, the prohibition on

incentive payments to named plaintiffs should still not be followed because it was based on a

flawed interpretation of Rule 23. While Johnson argues that there is no basis in Rule 23 for

incentive awards, this argument confuses the freedom of parties to negotiate any terms of a

settlement within the procedural requirements of Rule 23.

       The amount of statutory or actual damages that a named Plaintiff can collect in a lawsuit

is governed by the claims she advanced and the amount she can negotiate with the defendant, not

the Rules of Civil Procedure. A class plaintiff is still just a plaintiff who is negotiating terms with

a defendant for the voluntary dismissal of the action.2 Millions of individual cases settle because

a defendant or insurance company offers an amount of money to the plaintiff in exchange for

dismissing her case. Sometimes, that amount is based exclusively upon the damages that may be



1
 https://www.in2013dollars.com/us/inflation/1880?amount=2500.
2
 This is also fundamentally different from the facts of Greenough and Pettus where the award of
fees was opposed by the opposing party rather than agreed to per the terms of a settlement.
                                                   6
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 7 of 13 PageID 447




recovered at trial. As often, however, such amounts are negotiated to include attorney fees, costs

and amounts above the amount that the parties believe a jury would award at trial in order to entice

the plaintiff to settle the matter, thereby saving time and litigation costs to the defendant. Freedom

of contract controls and the Courts play no role in the settlement of individual actions, save

enforcement of such binding contractual agreements.

       Andersen Windows, Inc. v. Hochberg, 997 So.2d 1212, 1214 (Fla. 3d DCA 2008)(“Courts,

without dispute, are not authorized to rewrite clear unambiguous contracts. And where a contract

is clear and unambiguous, it must be enforced as written.”).

       A named plaintiff deciding to voluntarily dismiss her class action lawsuit is not materially

different than any other plaintiff. She (with the help of class counsel) negotiates with the defendant

all the terms that she believes are fair and necessary for herself and for the class of people she

seeks to represent, in light of her belief as to what may transpire at trial. The terms deemed

necessary by both parties are included in the settlement agreement. Save notice, Rule 23 does not

require any specific term be included in a class action settlement. Indeed, it would be impossible

to anticipate the complexities of some class action settlements. Likewise, Rule 23 does not include

any terms that are strictly prohibited in a class action settlement. Instead, Rule 23 simply requires

the Court to look to the terms that have been negotiated, whatever they are, and decide whether

those terms are fair, adequate and reasonable under the factors listed in Rule 23(e)(2).

       The amount being paid under the settlement to the named plaintiff is just that - an amount

to be paid to the plaintiff. It encompasses a value that the defendant is willing to pay in exchange

for a release. Although not all, most individual and class settlements include a payment to the

plaintiff. The only difference between an individual settlement and a class settlement is that

because there is a potential for selling out the class in order to receive a windfall for the plaintiff



                                                   7
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 8 of 13 PageID 448




and class counsel, Rule 23(e) provides protection to the class by requiring court approval of class

actions settlements. Whether the amount to be paid to the plaintiff was negotiated in good faith,

whether that amount is justified by the relief provided, and whether the proposal treats class

members “equitably relative to each other,” are the factors to be weighed by this Court against

every term of the settlement, including the award to the named plaintiff. Fed. R. Civ. P.

23(e)(2)(A-D). Either the amount is fair or it is not. There is no requirement that the payment to

a plaintiff be named “incentive award,” “service award,” “damage award” or anything else

pursuant to Rule 23. It is simply an amount of money that has been negotiated by the parties to be

paid to the named plaintiff. Johnson’s assumption that Rule 23 must specifically allow for such

payments contradicts the general freedom of parties to a lawsuit to negotiate the terms of their

settlement as they see fit.

        To be sure, if the class were not settled but tried, the situation would be different. If the

defendant opposed payment to the plaintiff, as in Greenough, and the plaintiff was seeking

payment from the damages fund awarded to the class by the jury, then the Greenough rule may

apply. It is likely, however, that the fact finder would instead award an amount to the named

Plaintiff based upon her damages and her work in the case. Such an award would not and should

be prohibited simply because it does not match the amounts to be paid to members of the class. It

is only “unfair” terms that should be withheld. But, where a defendant has voluntarily agreed to

the payment to the named plaintiff and the amount being paid appears to be fair when compared

to the other factors set forth in Rule 23(e), then the amount should be approved. Rule 23 requires

nothing more and Johnson is wrong for suggesting that it must.




                                                  8
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 9 of 13 PageID 449




III.   PLAINTIFF’S “SERVICE AWARD” IS PROPER IN LIGHT OF HER
       RECOVERABLE DAMAGES.

       Additionally, Plaintiff asks this Court to view the “Service Award” as merely a damage

award being paid to her in light of the value of her individual claims. The $1,500 Service Award

to Plaintiff Harvey under the Settlement should be approved by this Court because it represents a

negotiated amount based upon the value of her individual statutory damages under the Fair Debt

Collection Practices Act (“FDCPA”) and the Florida Consumer Collection Practices Act

(“FCCPA”) had she proceeded to trial.

       Although the FDCPA and FCCPA both cap statutory damages to the class at 1% of the

Defendant’s net worth, that cap does not apply to the named Plaintiff. In other words, although

all absent class members must share in their pro rata share of the 1% common fund that may be

created in connection with FDCPA or FCCPA actions, the named Plaintiff does not take a share

of that pot. Limiting the class representative to only a share of the net worth would punish the

named plaintiff for asserting her claims on a class basis. Accordingly, the named plaintiff in a

FDCPA or FCCPA class action can legally recovery the full $1,000 in statutory damages under

each statute regardless of what amount, if any, is recovered for the class.

       Because the statute allows for such disparate treatment, such a recover does not constitute

a “conflict” between the named plaintiff and the class members she seeks to represent. In Agan v.

Katzman & Korr, P.A., 222 F.R.D. 692, 701 (S.D. Fla. 2004), the court recognized this principle:

               Under the FDCPA, the named plaintiffs of a class action may
               recover up to $1,000 in damages, costs, and reasonable attorneys'
               fees and the class may recover up to $500,000 or 1% of
               the net worth of the defendant, whichever is less. 15 U.S.C. §§
               1692k(a)(2)(B), 1692k(a)(3).         Under       the      FCCPA,
               each named plaintiff of a class action may be awarded an additional
               $1,000 in damages and the class may be awarded an additional
               aggregate amount of $500,000 or 1 percent of defendants' net worth,
               whichever is less, but not to exceed $1,000 for each
               individual class member. Fla. Stat. § 559.77(2).

                                                 9
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 10 of 13 PageID 450




Id.; see also Palmer v. Dynamic Recovery Solutions, LLC, No. 6:15-cv-59-Orl-40KRS, 2016 WL

2348704, at *7 (M.D. Fla. May 4, 2016) (recognizing named plaintiff’s ability to obtain $1000

award of statutory damages under the FDCPA while the class shares a pro-rata amount.).

       Accordingly, if this matter had gone to trial, Plaintiff Harvey would have sought a statutory

damage award of $1,000 under the FDCPA and another $1,000 under the FCCPA, in addition to

the recovery of her actual damages of $1,834.00 (the amount she paid to satisfy HLS’s hospital

lien over and above the amount set forth on her hospital bill). The total damages she sought from

this action are equal to $3,834.00.

       Evidence provided through settlement explained that HLS actually has an extremely

limited net worth due to its service nature and its small size. Thus, the class would only recover a

de minimis amount of statutory damages at trial even if they prevailed on the merits. Under the

resulting settlement, Plaintiff Harvey released her statutory damage claims (valued at $2,000) in

exchange for the payment of 55% of her actual damages. In this regard, Plaintiff Harvey had

statutory damage claims that were not available to the Class but were still being released under

this settlement. The $1,500 payment due to her under the Settlement is therefore less than the

statutory damages she could have received at trial. 15 U.S.C. §§ 1692k(a)(2)(B), 1692k(a)(3). The

amount is fair because it does not conflict with the amounts received by the class because the net-

worth cap simply precluded any recovery of statutory damages for the class due the negative net

worth of the defendant. Because this amount is less than what she could have recovered at trail in

the form of statutory damages, it should be approved by this Court.

       The fact that the $1,500 amount was listed in the Settlement Agreement as a “Service

Award” instead of “damages” to the named plaintiff should not render this amount invalid given

that service awards were routinely approved in class action settlements within the Eleventh Circuit



                                                10
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 11 of 13 PageID 451




prior to the Court’s recent decision in Johnson 2020 WL 5553312, at *18 (recognizing that such

awards are widely approved). Should this Court decide that the name of the award is important,

Plaintiff would ask that the parties be allowed to modify the agreement to state that such an award

was for Plaintiff’s damages as opposed to a “Service Award.”

IV.      JOHNSON IS NOT BINDING BECAUSE THE MANDATE HAS NOT ISSUED

         Federal Rule of Appellate Procedure 41 governs appellate court mandates and when they

issue:

                (b) WHEN ISSUED. The court's mandate must issue 7 days after the
                time to file a petition for rehearing expires, or 7 days after entry of
                an order denying a timely petition for panel rehearing, petition for
                rehearing en banc, or motion for stay of mandate, whichever is later.
                The court may shorten or extend the time by order.

         Here, the Johnson decision was issued on September 17, 2020, and pursuant to Rule 41,

the mandate would have issued seven days later.                However, motions were filed by

Plaintiff/Appellee Charles T. Johnson on September 25, 2020 and Appellant Jenna Dickenson on

September 29, 2020 seeking to stay the mandate while the parties petition the Court for rehearing

and/or rehearing en banc. On September 28, 2020 and September 30, 2020, respectively, the court

extended the time to rehearing. As a result, the mandate has not issued.

         Before the mandate issues, the case is not binding. In the matter of In re Ghandtchi, No.

83–5019, 705 F.2d 1315, 1316 (11th Cir. May 26, 1983), the Eleventh Circuit recognized this

principle when it dismissed a case as moot where the subject matter of the action was addressed

by the parties between the time the opinion was rendered but before en banc review could be

decided.

         Furthermore, the opinion should receive en banc review. The opinion was written by Judge

Newsome and joined by Judge Baldock, who was sitting by designation from the 10th Circuit.



                                                  11
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 12 of 13 PageID 452




Johnson, 2020 WL 5553312 at *1. Judge Martin, the third member of the panel, wrote a dissent

on the issue of incentive awards. As a result, only one sitting member of the Eleventh Circuit

Court of Appeals has decided to take away incentive awards in common fund class actions. As

stated by Judge Martin, “[i]n reversing this incentive award, the majority takes a step that no other

court has taken to do away with the incentive for people to bring class actions.” Johnson, 2020

WL 5553312 at *15. Accordingly, it is likely that rehearing en banc will be granted.

       As such, the Johnson decision is not binding on this Court as of yet and that alone provides

a basis for simply approving the settlement as indicated in its Preliminary Approval Order of

August 27, 2020.

V.     CONCLUSION

       Settlement Agreements are contracts negotiated by the parties. Here, the parties negotiated

a modest award to be paid to the named plaintiff. This Court is required to determine whether that

amount makes the settlement unfair – which it does not. The recent decision in Johnson has no

bearing on this determination because it is distinguishable from the facts of this case, Johnson’s

legal analysis is flawed, Plaintiff’s award is proper in light of her individual damages, and Johnson

is not yet binding. For all these reasons, this Court should approve the Settlement as set forth in

the Preliminary Approval Order of August 27, 2020.




                                                 12
Case 3:19-cv-00640-TJC-JRK Document 45 Filed 10/02/20 Page 13 of 13 PageID 453




       Respectfully submitted October 2, 2020.

                                            VARNELL & WARWICK, P.A.
                                            /s/ Brian W. Warwick
                                            Brian W. Warwick, Florida Bar No.: 0605573
                                            Janet R. Varnell, Florida Bar No.: 0071072
                                            1101 E. Cumberland Avenue
                                            Suite 201H, #105
                                            Tampa, FL 33602
                                            Telephone: (325) 753-8600
                                            Facsimile: (352) 504-3301
                                            bwarwick@varnellandwarwick.com
                                            jvarnell@varnellandwarwick.com
                                            awallace@varnellandwarwick.com

                                            Kristopher M. Nowicki, Esq.
                                            THE LAW OFFICE OF NOONEY & ROBERTS
                                            1680 Emerson Street
                                            Jacksonville, Florida 32207
                                            Telephone: (904) 309-8613
                                            knowicki@nooneyandroberts.com

                                            Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 2, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to the
following:
Alan D. Lash
alash@lashgoldberg.com
Michael L. Ehren
mehren@lashgoldberg.com
LASH & GOLDBERG LLP
Suite 1200, Miami Tower
100 Southeast Second Street
Miami, Florida 33131-2100
Tel: (305) 347-4040
Fax: (305) 347-4050
Attorneys for Defendant

                                            /s/ Brian W. Warwick
                                                Brian W. Warwick




                                               13
